NATIONWIDE VARIABLE INSURANCE TRUST American Century NVIT Growth Fund American Century NVIT Multi Cap Value Fund Neuberger Berman NVIT Multi Cap Opportunities Fund Neuberger Berman NVIT Socially Responsible Fund NVIT Emerging Markets Fund NVIT International Equity Fund NVIT Nationwide Fund NVIT Real Estate Fund Templeton NVIT International Value Fund Van Kampen NVIT Comstock Value Fund Supplement dated July 31, 2012 to the Prospectus dated April 30, 2012 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. Templeton NVIT International Value Fund 1.Effective immediately, Cindy L. Sweeting, Director of Portfolio Management and Executive Vice President at Templeton Investment Counsel, LLC, has replaced Gary P. Motyl as the lead portfolio manager to the Templeton NVIT International Value Fund. 2.The chart under the heading “Portfolio Management,” under the subheading “Portfolio Managers,” on page 28 of the Prospectus is deleted and replaced with the following: Portfolio Manager Title Length of Service Cindy L. Sweeting, CFA Director of Portfolio Management and Executive Vice President, Templeton Since 1997 Peter Nori, CFA Executive Vice President, Templeton Since 1987 Antonio T. Docal, CFA Executive Vice President, Templeton Since 2001 3.The first and second paragraphs under the heading “Fund Management,” under the subheading “Portfolio Management” for the Templeton NVIT International Value Fund on page 47 of the Prospectus are deleted and replaced with the following: Cindy L. Sweeting, CFA, Peter Nori, CFA, and Antonio T. Docal, CFA comprise the team that manages the Fund on behalf of Templeton. As lead portfolio manager of the Fund, Ms. Sweeting has final authority over all aspects of the Fund’s investment portfolio, including, but not limited to, purchases and sales of individual securities, portfolio risk assessment, and the management of daily cash balances in accordance with anticipated portfolio management requirements/portfolio holdings.Ms. Sweeting, Mr. Nori and Mr. Docal are jointly responsible for the day-to-day management of the Fund’s portfolio. Cindy L. Sweeting is an Executive Vice President and Director of Portfolio Management for the Templeton Global Equity Group.She joined Templeton in 1997 and has portfolio management responsibility for institutional separate account relationships with both global and international mandates.Ms. Sweeting earned a B.S. in business administration with a concentration in finance from Georgetown University. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
